F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         APR 25 2000
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk


PAUL RANDALL COOPER,

          Petitioner-Appellant,

v.
                                                        No. 99-2347
                                                 (District of New Mexico)
TIM LEMASTER, Warden, New
                                              (D.C. No. CIV-98-1286-JP/RLP)
Mexico State Penitentiary;
ATTORNEY GENERAL STATE OF
NEW MEXICO,

          Respondents-Appellees.




                             ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      This case is before the court on Paul Randall Cooper’s request for a

certificate of appealability (“COA”). Cooper seeks a COA so that he can appeal

the district court’s denial of his 28 U.S.C. § 2254 habeas corpus petition. See 28

U.S.C. § 2253(c)(1)(A) (providing that the obtaining of a COA is a necessary

predicate to any appeal from the denial of a habeas corpus petition “in which the

detention complained of arises out of process issued by a State court”). Because

Cooper has not “made a substantial showing of the denial of a constitutional

right,” he is not entitled to a COA. See id. § 2253(c)(2). Accordingly, this court

denies Cooper’s request for a COA and dismisses this appeal.

      Following a jury trial in 1994, Cooper was convicted in New Mexico state

court on numerous charges, including murder, armed robbery, and aggravated

battery. The facts surrounding Cooper’s arrest and conviction are set out in detail

in the opinion of the New Mexico Supreme Court, see State v. Cooper, 949 P.2d
660, 662-65 (N.M. 1997), and will not be repeated here. Instead, we simply note

that Cooper’s arrest was preceded by an approximately two-hour-and-forty-five-

minute standoff, during which Cooper barricaded himself in a motel room.

During the standoff, police officers maintained a running dialog with Cooper in

an effort to get him to leave the motel room without harming himself or others.

During those conversations, Cooper made a number of incriminating statements.

After officers successfully defused the situation, talked Cooper into surrendering,


                                         -2-
and arrested him, Cooper sought to suppress all statement he made to police

during the standoff, claiming the statements were (1) obtained in violation of

Miranda v. Arizona, 384 U.S. 436 (1966) and (2) were not voluntarily given.

Both the trial court and New Mexico Supreme Court rejected these arguments.

      Having exhausted his state remedies, Cooper filed the instant § 2254 habeas

corpus petition. In the § 2254 petition, Cooper reasserted the Miranda and

voluntariness claims. The district court began its analysis of Cooper’s petition by

noting that because it was filed well after the effective date of the Antiterrorism

and Effective Death Penalty Act of 1996, it was governed by the revised standards

of review set forth in 28 U.S.C. § 2254(d). Under those revised standards, a

federal court shall not grant habeas relief as to any claim that was adjudicated on

the merits in state court unless the state-court adjudication

             (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or
             (2) resulted in a decision that was based on an unreasonable
      determination of the facts in light of the evidence presented in the
      State court proceeding.

28 U.S.C. § 2254(d). The district court went on to note that although the Tenth

Circuit had not definitively interpreted § 2254(d)’s revised standards of review,

Cooper’s claims would fail under any possible interpretation of those standards. 1


      1
       On April 18, 2000, the Supreme Court issued an opinion in Williams v.
Taylor, No. 98-8384, 2000 WL385369, at *22-*28 (U.S. April 18, 2000). In

                                          -3-
In particular, the district court noted that in resolving Cooper’s claims, the New

Mexico Supreme Court had cited to and thoughtfully applied controlling Supreme

Court authority and had supported its ultimate decisions by reference to opinions

from federal and state appeals courts that reached the same outcome in analogous

factual settings. Accordingly, the district court concluded that the decision of the

New Mexico Supreme Court rejecting Cooper’s Miranda and voluntariness claims

was not contrary to or an unreasonable application of Supreme Court precedent,




Williams, the Court definitively interpreted the revised standards of review set out
in § 2254(d), holding as follows:
               [Section] 2254(d)(1) places a new constraint on the power of a
        federal habeas court to grant a state prisoner’s application for a writ
        of habeas corpus with respect to claims adjudicated on the merits in
        state court. . . . Under the “contrary to” clause, a federal habeas
        court may grant the writ if the state court arrives at a conclusion
        opposite to that reached by this Court on a question of law or if the
        state court decides a case differently than this Court has on a set of
        materially indistinguishable facts. Under the “unreasonable
        application” clause, a federal habeas court may grant the writ if the
        state court identifies the correct governing legal principle from this
        Court’s decisions but unreasonably applies that principle to the facts
        of the prisoner’s case.
Id. at *28. The Supreme Court’s newly issued opinion also rejects a key
contention advanced by Cooper on appeal: the AEDPA did not alter the
responsibility of federal habeas courts to conduct an independent, de novo review
of a state court’s application of established federal law to the facts of a given
case. See id. at *27 (“Under § 2254(d)(1)’s “unreasonable application” clause,
then, a federal habeas court may not issue the writ simply because that court
concludes in its independent judgment that the relevant state-court decision
applied clearly established federal law erroneously or incorrectly. Rather, that
application must also be unreasonable.”). This court has considered the Supreme
Court’s decision in Williams in deciding whether Cooper is entitled to a COA.

                                         -4-
see 28 U.S.C. § 2254(d), and that Cooper was not, therefore, entitled to habeas

relief.

          Cooper is entitled to a COA allowing him to appeal the district court’s

denial of habeas relief only upon making a substantial showing of the denial of a

constitutional right. See id. § 2253(c)(2). Cooper can make such a showing by

demonstrating that the issues he seeks to raise on appeal are fairly debatable

among jurists of reason, subject to a different resolution on appeal, or deserving

of further proceedings. See Barefoot v. Estelle, 463 U.S. 880, 893 (1983).

Cooper has failed to make such a showing. This court has undertaken a detailed

review of Cooper’s request for a COA and appellate brief, the opinion of the New

Mexico Supreme Court, the order of the district court adopting the

recommendations of the magistrate judge, and the entire record on appeal. That

review demonstrates, as correctly concluded by the district court, that the decision

of the New Mexico Supreme Court rejecting Cooper’s Miranda and voluntariness

claims is neither contrary to nor an unreasonable application of United States

Supreme Court precedent. Accordingly, this court DENIES Cooper’s request for

a COA and DISMISSES this appeal.

                                          ENTERED FOR THE COURT:



                                          Michael R. Murphy
                                          Circuit Judge

                                            -5-